DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action in response to the amendment filed on 2/07/22.  

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Examiner is referring to claims 14-19 in the office action below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US PGPub 2018/0190577, hereinafter referred to as “Gupta”).
Gupta discloses the semiconductor method as claimed.  Figures 1A-14B and corresponding text, where Gupta teaches, pertaining to claim 14, a method, comprising: TI-901643Application No. 17/000,146 Amendment dated August 9, 2021 Reply to Office communication of June 16, 2021 performing a non-screen printing process that deposits solder on an uneven surface of a lead frame or on an uneven surface of a lead of a packaged electronic device (figure 2A-2B; [0021-0040]).  
.  
Gupta teaches, pertaining to claim 15, wherein the non-screen printing process is an inkjet printing process (figure 2A-2B; [0021-0040]).  
.  
Gupta teaches, pertaining to claim 16, wherein the non-screen printing process is an electrostatic printing process.  
Gupta teaches, pertaining to claim 17, wherein performing the non-screen printing process comprises: controlling a spacing distance between a print head and the uneven surface of the lead frame or the uneven surface of the lead of the packaged electronic device according to a contour of the uneven surface (figure 2A-2B; [0021-0040]).  
Gupta teaches, in claim 18, a method, comprising: performing a non-screen printing process that deposits solder on or in a conductive via of a laminate structure (figure 2A-2B; [0021-0040]).  
.  
Gupta teaches, in claim 19, wherein the non-screen printing process is an inkjet printing process (figures 2A-2B; [0030]).  

Response to Arguments
Applicant's arguments filed 2/07/22 have been fully considered but they are not persuasive. In the remarks on pages 17-21:
Applicant raises the clear issue as to whether Gupta suggests that deposits solder on an uneven surface of a lead frame or on an uneven surface of lead of a packaged electronic device; performing a non-screen printing process that deposits a solder on a conductive via of a laminate structure.
The Examiner views that Gupta does teach the above limitations and/or statements above. Specifically, Gupta teaches uses a non-screening process of ink jet.

REASONS FOR ALLOWANCE
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Claims 1, 3-9, 11,and 26-30 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a method particularly characterized by after performing the non-screen printing process and before engaging the semiconductor die to the lead frame, depositing flux on the solder, as detailed in claim 1.  Claims 3-9 and 11 depend from claim 1.
the closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a method particularly characterized by engaging the semiconductor die to the lead frame; performing a thermal process that reflows the solder; performing a molding process that forms a package structure, which encloses the semiconductor die and a portion of the lead frame; and separating a packaged electronic device from a remaining portion of the lead frame, as detailed in claim 6.  
the closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a method particularly characterized by engaging the semiconductor die to the lead frame; performing a thermal process that reflows the solder; performing a molding process that forms a package structure, which encloses the semiconductor die and a portion of the lead frame; and separating a packaged electronic device from a remaining portion of the lead frame, as detailed in claim 10.

the closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a method particularly characterized by an electrostatic printing process that deposits solder on a lead frame or on conductive features of a semiconductor die or wafer; engaging the semiconductor die to the lead frame; performing a thermal process that reflows the solder; performing a molding process that forms a package structure, which encloses the semiconductor die and a portion of the lead frame; and separating a packaged electronic device from a remaining portion of the lead frame, as detailed in claim 12.

the closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a method particularly characterized by engaging the semiconductor die to the lead frame; performing a thermal process that reflows the solder,T90164US015Application No. 17/000,146 Amendment dated February 7, 2022Reply to Office Action of October 6, 2021performing a molding process that forms a package structure, which encloses the semiconductor die and a portion of the lead frame; and separating a packaged electronic device from a remaining portion of the lead frame, as detailed in claim 13.
the closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a method particularly characterized by the solder layer comprising co- diffused metallic nanoparticles of two metals, the nanoparticles having respective diameters of 20 nm or more and 20 um or less, as detailed in claim 26. Claims 27-30 depend from claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        November 4, 2022